United States Court of Appeals
                       For the First Circuit


No. 03-2495

                           ROBERT P. JOYAL,

                       Plaintiff, Appellant,

                                  v.

                HASBRO, INC., d/b/a HASBRO GAMES,

                         Defendant, Appellee.


                                ERRATA

     The opinion of this Court, issued on August 17, 2004, should

be amended as follows:

     On page 2, line 6 of first paragraph, delete "then".

     On page 3, line 1, top of page, replace "Joyal," with "Joyal."

and add an extra space after the period.

     On page 4, line 2 of first full paragraph, replace "more

friendly" with "friendlier".

     On page 15, line 7 of first full paragraph, replace "G & W"

with "G & M", and on line 1 of second full paragraph, replace "G &

W's" with "G & M's".